DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are currently pending in the application; of these, claims 1, 11, and 12 are independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 45 (see, e.g., page 21, line 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
	Specification
4.	The disclosure is objected to because of the following informalities:
	The written specification indicates that reference numerals 44 (see page 21, line 6) and 451 (see page 21, line 8) are shown in Fig. 19; neither of these reference numerals, however, appears in Fig. 19.    
	In line 8 of page 21, it appears that “amounting member” should read “a mounting member”.
Appropriate correction is required.

Claim Objections
5.	Claims 12-20 are objected to because of the following informalities:
In line 6 of claim 12, the recitation “is provided a flattening surface” does not read properly.
In line 5 of claim 18, the recitation “and a operating member” does not read properly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 4, 8-10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the recitation “a rear wheel disposed on a rear end of the sliding plate assembly” is indefinite as being confusing and/or not in accord with the description set forth in applicant’s written specification and drawings.  Specifically, applicant’s specification and drawings do not appear to disclose a rear wheel disposed on the sliding plate assembly.  With reference, for example, to applicant’s drawing Figs. 2-4, a rear wheel 152 is shown mounted to the bottom plate 13, not the sliding plate assembly 14.  Further, the written specification (see paragraph [0031] in the published application) sets forth that the rear wheel 152 is mounted to a rear wheel shaft which, in turn, is mounted to the bottom plate 13.
In lines 6-7 of claim 8, “the rotation operating member” lacks proper antecedent basis in the claims.
In lines 3 and 4 of claim 9, the recitations “parallel to the saw blade” and “perpendicular to the saw blade”, respectively, are indefinite because the claim language does not indicate what part of the saw blade is being referenced.  Further, the saw blade has not been recited as having any linear or planar feature or dimension (other than a rotational axis, as recited in claim 1) that would clearly define a “parallel” or “perpendicular” direction.
In lines 2-3 of claim 10, “the flattening surface” lacks proper antecedent basis in the claims.
In line 2 of claim 19, the recitation of “a second mount mounting assembly” is indefinite because no first “mount mounting assembly” is previously recited.
	
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merck et al., U.S. Patent Application Publication No. 2016/0167252 (“Merck”).
	Merck discloses a concrete cutting machine (see Fig. 1), comprising: 
a saw blade 118 configured to cut concrete (see, e.g., Abstract); 
a motor configured to drive the saw blade (saw portion 114 includes a motor; see [0042]) to rotate about a first axis; 
a bottom plate (chassis 102) configured to support the motor and the saw blade, wherein the bottom plate is formed with a first cutting space (aperture 120) for the saw blade to pass through; and 
a sliding plate assembly (manifold portion 128), which is at least partially disposed in the first cutting space to form a second cutting space smaller than the first cutting space (the manifold portion 128 includes a saw blade slot, denoted as 210 in Fig. 2 and 316 in Fig. 3); 
wherein the sliding plate assembly is detachably mounted to the bottom plate (see fastener holes 530, 532, 534 in Fig. 5; also [0076]) and is movable relative to the bottom plate within a preset range in a first direction parallel to the first axis (see [0059]: “It will be understood that in certain embodiments, slot 316 is configured as an adjustable slot with a sliding or rotating shutter providing adjustability to accommodate blades of various thicknesses and diameters.”).

11.	Claims 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bearden, U.S. Patent No. 6,112,736.
With respect to claim 11, Bearden discloses a concrete cutting machine (Figs. 14-19), comprising:
a motor (the housing 14’ encloses an electrical motor; see col. 4, lines 12-13) configured to drive a saw blade 40’ to rotate about a first axis; 
a bottom plate (guide plate 15’; Fig. 14) configured to support the motor, wherein the bottom plate is formed with a first cutting space (central opening 39') for the saw blade to pass through; and 
a sliding plate assembly (platform 11’) comprising a flattening member (pressure plate assembly 190) provided with a flattening surface (i.e., the lower surface of the pressure plate assembly190, as viewed, for example, in Figs. 14 or 18) for contacting with concrete, wherein the flattening surface is parallel to the first axis and the flattening member is provided with a second cutting space (central slot 197; Fig. 17) for the saw blade to pass through; 
wherein the sliding plate assembly is detachably mounted to the bottom plate (note the locking vise anchor 213 in Figs. 14 and 19), and the flattening surface is located below the bottom plate in a direction perpendicular to the flattening surface (see Fig. 14).

	With respect to claim 12, Bearden discloses a sliding plate assembly (platform 11’; Figs. 14-19) for a concrete cutting machine (saw 10’; Fig. 14), comprising: 
a supporting member (planar support 203; Fig. 16) connected to the concrete cutting machine (the planar support 203 is connectable to a guide plate 15’ of the concrete cutting machine via, for example, a locking vise anchor 213);  
a flattening member (pressure plate assembly 190) connected to the supporting member; and 
a mounting assembly (e.g., locking vise anchor 213, Figs. 14, 19; and/or adjustable locking cams 215, Figs. 15-16) configured to detachably mount the supporting member to the concrete cutting machine; 
wherein the flattening member is provided with a flattening surface (i.e., the lower surface of the pressure plate assembly 190, as viewed, for example, in Fig. 14 or 18) for contacting with concrete, and the flattening surface is located below the supporting member in a direction perpendicular to the flattening surface (see Fig. 14).
With respect to claim 13, the Bearden sliding plate assembly (i.e., platform 11’) is movable relative to the concrete cutting machine in a first direction parallel to the rotation axis of a saw blade 40’ (Fig. 14) within a preset range (i.e., within a range allowed by rotation of the cams 215 between the solid line and phantom line positions shown in Fig. 16).
With respect to claims 14-16, the Bearden sliding plate assembly further includes an elastic assembly (springs 195; Figs. 14 and 17-18) disposed between the supporting member (i.e., planar support 203) and the flattening member (i.e., pressure plate assembly 190).
With respect to claim 18, the Bearden mounting assembly includes a mounting member (e.g., the L-shaped anchor 212; Figs. 14, 16, 18) configured to mount the supporting member (i.e., the planar support 203; Fig. 16) to a bottom plate (guide plate 15’; Fig. 14) of the concrete cutting machine, a connecting member (e.g., the front edge of the guide plate 15’) capable of sliding relative to the mounting member along a first direction parallel to a rotation axis of a saw blade 40’ (Fig. 14) of the concrete cutting machine, and an operating member (e.g., one of the locking cams 215; Figs. 15-16) for a user to operate to drive the connecting member to slide relative to the mounting member.
With respect to claim 19, Bearden discloses a mounting assembly (e.g., the locking vise anchor 213, Figs. 14, 19) and a second mounting assembly (e.g., the L-shaped anchor 212; Figs. 14, 16, 18 that engages with the front edge of the guide plate 15’) configured to slidably connect the sliding plate assembly to the concrete cutting machine along a first direction parallel to a rotation axis of a saw blade 40’ (Fig. 14) of the concrete cutting machine (note the locking cams 215 in Fig. 16, which urge the forward edge of the concrete cutting machine guide plate 15’ along and beneath the sliding plate assembly inverted L-shaped anchor 212 in a direction parallel to the rotation axis of the saw blade 40’).
With respect to claim 20, the Bearden sliding plate assembly is capable of sliding relative to the concrete cutting machine along the direction perpendicular to the flattening surface (via movement of the pressure plate assembly 190 against the biasing of the springs 195).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Merck as applied to claim 1 above, and further in view of Bearden, U.S. Patent No. 6,112,736.
As discussed above, Merck discloses all of the limitations of claim 1.  Although the Merck sliding plate assembly (i.e., the manifold portion 128) constitutes a “supporting member” that is movable relative to the bottom plate (i.e., the chassis 102), Merck does not specifically disclose a flattening member and/or a flattening surface, as recited in claims 2 and 5 or that the sliding plate is capable of sliding along a second direction perpendicular to the flattening surface, as recited in claim 10.
In the same field of endeavor, Bearden discloses a concrete cutting machine (see Figs. 14-19) including a bottom plate (guide plate 15’; Fig. 14) supporting a saw blade 40’ and a motor (the housing 14’ encloses an electrical motor; see col. 4, lines 12-13).  A sliding plate assembly includes a supporting member (planar support 203; Fig. 16) connectable to the bottom plate (i.e., the guide plate 15’) via a locking vise anchor 213.  Bearden teaches the use of a flattening member (pressure plate assembly 190) connected beneath the supporting member (i.e., the planar support 203) and including a flattening surface (i.e., the lower surface of the pressure plate assembly, as viewed, for example, in Figs. 14 or 18).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Bearden, to provide the Merck machine with a flattening member, including a flattening surface, connected beneath the sliding plate assembly (i.e., the manifold portion 128), in order to help control the material being cut (e.g., green concrete).
With respect to claim 3, Bearden further discloses a connecting assembly comprising an elastically deformable biasing member (i.e., springs 195; Figs. 17-18).
With respect to claim 4, Bearden further discloses a rear wheel (rollers 22’; Fig. 14) and teaches that, in use, a lowest point of the rear wheel will be located in a plane where the flattening surface is located (Bearden col. 8, lines 62-63: “... pressure plate assembly 19' is permitted to move vertically with respect to the slab in the direction of arrow 189”).
With respect to claim 10, the Bearden  flattening member (i.e., the pressure plate assembly 190, which is part of the sliding plate assembly) is movable (i.e., “capable of sliding”) relative to the bottom plate (i.e., the guide plate 15’) along a second direction perpendicular to the flattening surface (i.e., the lower surface of the pressure plate assembly 190; see the arrow 189 in Fig. 14).

16.	Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Merck as applied to claim 1 above, and further in view of Guerra, U.S. Patent No. 4,155,141.
As discussed above, Merck discloses all of the limitations of claim 1.  Merck does not, however, specifically disclose a mounting assembly movably connected to the sliding plate assembly, as recited in claim 6.
In the same field of endeavor, Guerra discloses a concrete finishing tool having a bottom plate (i.e., U-shaped frame 1) and a sliding plate assembly (one or both of the adjustable blades 13, 21).  Guerra teaches mounting the sliding plate assembly to the bottom plate via a mounting assembly (e.g., blade mounting rods 3) that is movably connected to the sliding plate assembly.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Guerra, to provide the Merck machine with a mounting assembly movably connected to the sliding plate assembly, in order to facilitate adjustable movement of the Merck sliding plate assembly, or a movable portion of the sliding plate assembly, relative to the bottom plate.
With respect to claim 7, the Guerra mounting assembly includes a rotation operating member (i.e., the mounting rods 3 and/or the wing nuts 11) rotatably connected to the bottom plate; in response to rotation of the rotation operating member about a second axis, the sliding plate assembly moves relative to the bottom plate in a direction parallel to the second axis.
With respect to claim 9, the Guerra mounting assembly includes a fastening member (e.g., the mounting rods 3) that fixes the bottom plate 1 and sliding plate assembly (i.e., the blade 13 and/or the blade 21) in a direction perpendicular to the longitudinal axis of each of the rods 3 (i.e., in a direction parallel to the saw blade of Merck) and that is movably connected to the bottom plate and the sliding plate assembly in a direction parallel to the longitudinal axis of each rod (i.e., in a direction perpendicular to a flattening surface of Merck).

Allowable Subject Matter
17.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
18.	Claim 17 would be allowable if rewritten to overcome the informalities objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chiuminatta et al. and Schroer et al. disclose skid plates for rotary blade concrete saws.  McCarty discloses an anti-splintering insert for a shoe member of a reciprocating saw.  Hansen et al. discloses a dust collection shroud attachment for a circular saw.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                       
03 June 2022